t c memo united_states tax_court gold bar incorporated d b a all american trucking company petitioner v commissioner of internal revenue respondent docket no filed date b gray gibbs for petitioner monica j miller and randall pooler for respondent memorandum findings_of_fact and opinion gerber judge in a notice_of_deficiency addressed to petitioner respondent determined deficiencies and penalties as follows penalty year deficiency sec_6663 dollar_figure dollar_figure big_number big_number big_number big_number - - after concessions the issue for our consideration is whether petitioner is liable for fraud penalties under sec_6663 for the and tax years findings_of_fact petitioner is a florida corporation with its principal_place_of_business in lakeland florida petitioner was incorporated on date but was inactive until or petitioner was administratively dissolved on date for failing to file its annual report and is no longer in business gregory golden mr golden is petitioner’s president and sole shareholder during the years at issue petitioner was engaged ina transportation business petitioner entered into contracts with companies such as international minerals chemical corp imc florida favorite fertilizer and united road builders to transport goods and materials for them petitioner’s primary ' during trial petitioner conceded all of the unreported income and overstated expense issues thereby conceding the tax deficiencies of dollar_figure dollar_figure and dollar_figure in the and tax years respectively in his brief respondent stated that petitioner conceded the tax deficiencies in the amounts of dollar_figure dollar_figure and dollar_figure for the tax years at issue these amounts however are incorrect as they represent the sec_6663 penalties and not the deficiencies section references are to the internal_revenue_code in effect for the years at issue and rule references are to the tax_court rules_of_practice and procedure the stipulation of facts and exhibits attached thereto are incorporated herein by this reference customer was imc for which petitioner hauled limestone petitioner had an arrangement with a pool of drivers whom it treated as independent contractors these drivers generally used their own trucks to transport a given load of goods however mr golden owned some trailers that he sometimes rented to the drivers when petitioner’s contract customers had materials to be transported petitioner would assign drivers to the job and the drivers would transport the materials the contracting companies would pay petitioner for the transportation service and petitioner would in turn pay the drivers for their services the amount_paid by petitioner to the drivers was a netted amount the gross amount received by petitioner with respect to the loads transported by the drivers was netted by deductions for a brokerage commission charged by petitioner and certain expenses for worker’s compensation liability insurance fuel costs trailer rental and collision insurance mr golden maintained petitioner’s books_and_records for the years at issue mr golden graduated from high school but never took any accounting or college-level courses amongst the records maintained was a ledger reflecting the activity of each truck for a particular time period the ledger for however had been discarded by mr golden the ledgers for the and tax years list the number of loads each truckdriver q4e- transported within the period the gross amount earned with respect to the loads transported within the time period and the amount deducted from the gross amount earned for worker’s compensation brokerage commission liability insurance trailer rental collision insurance and fuel costs each ledger sheet devoted one line to a driver there are columns along the top of each ledger sheet that include information such as the gross amount received from imc or other companies and the expenses or brokerage commission that was deducted by petitioner because each payment a driver received for transporting a load s was reduced by some or all of these expenses the checks received by the drivers from petitioner were for net_proceeds for example during the week of date driver number hauled loads for imc imc paid petitioner dollar_figure dollar_figure for the loads that driver number transported plus a dollar_figure fuel service charge petitioner then deducted dollar_figure for worker’s compensation dollar_figure for its brokerage commission dollar_figure for liability insurance and dollar_figure for fuel petitioner issued a check to driver number for dollar_figure the amounts that petitioner deducted from the drivers’ checks for various expenses were marked up from the actual expenses that petitioner incurred thus in the example above the worker’s compensation insurance the liability insurance and - the fuel all cost petitioner less than what it charged the drivers during the years at issue petitioner did not have any operating_assets other than cash in a checking account mr golden and his wife phyllis were the only ones with signatory authority on petitioner’s checking account checks that came in from contracting companies such as imc and florida favorite fertilizer were deposited in petitioner’s account and the goldens wrote checks to pay the drivers and to pay expenses deposits into petitioner’s checking account totaled dollar_figure and dollar_figure during and respectively in and checks totaling dollar_figure dollar_figure and dollar_figure respectively were drawn from petitioner’s account to mr golden amos jackson a tax consultant prepared the and tax returns for petitioner mr golden provided mr jackson with the amounts of money petitioner had received from the corporations for which petitioner performed transportation services and also told mr jackson that he had paid out equal amounts to the drivers mr golden did not provide mr jackson with the ledgers or any other books_or_records regarding petitioner petitioner’s reported gross_receipts for and were dollar_figure dollar_figure and dollar_figure respectively petitioner’s returns reflected deductions for - - expenses in the same amounts resulting in no taxable_income reported for and federal_income_tax purposes opinion respondent determined that petitioner fraudulently failed to report income by overstating its expenses and or underreporting its gross_receipts on its and tax returns resulting in underpayments of dollar_figure dollar_figure dollar_figure respectively respondent determined that the entire underpayment for each year is attributable to fraud therefore respondent determined that petitioner is liable for civil_fraud penalties under sec_6663 in the amounts of dollar_figure dollar_figure and dollar_figure respectively sec_6663 provides that if any part of an underpayment is due to fraud there shall be added to the tax an amount equal to percent of the portion of the underpayment which is attributable to fraud fraud is defined as an intentional wrongdoing designed to evade tax believed to be owing see 829_f2d_828 9th cir affg tcmemo_1986_223 respondent has the burden of proving fraud by clear_and_convincing evidence see rule b to satisfy this burden respondent must show that an underpayment exists and that the taxpayer intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes see 94_tc_654 the existence of fraud is a question of fact to be resolved upon consideration of the entire record see 96_tc_858 affd 959_f2d_16 2d cir fraud is never presumed and must be established by independent evidence of fraudulent intent see edelson v commissioner supra fraud may be shown by circumstantial evidence because direct evidence of the taxpayer’s fraudulent intent is seldom available see 67_tc_181 affd without published opinion 578_f2d_1383 8th cir the taxpayer’s entire course of conduct may establish the requisite fraudulent intent see 56_tc_213 in determining whether a corporation has acted fraudulently the court must consider the fraudulent intent of the corporation’s officers see dileo v commissioner supra pincite the fraud of a sole or dominant shareholder can be attributed to the corporation see 42_tc_358 affd 355_f2d_929 6th cir a corporation can act only through the individuals who are its officers or employees kahrahb restaurant inc v commissioner tcmemo_1992_263 thus we must consider the fraudulent intent through - - the actions of mr golden petitioner’s president and sole shareholder to decide whether the fraud_penalty is applicable courts consider several indicia of fraud or badges_of_fraud which include understatement of income inadequate books_and_records failure_to_file tax returns implausible or inconsistent explanations of behavior concealment of assets failure to cooperate with tax authorities filing false forms w-4 failure to make estimated payments dealing in cash engaging in illegal activity and attempting to conceal illegal activity see 796_f2d_303 9th cir affg tcmemo_1984_601 91_tc_874 this list is nonexclusive see 94_tc_316 as an initial matter petitioner concedes that it overstated its business_expenses claimed as deductions on its corporate_income_tax returns for and petitioner further concedes that it failed to report income on its and income_tax returns these concessions result in petitioner’s being liable for deficiencies in income_tax for its and tax years and respondent has therefore met his burden of showing petitioner’s understatement of taxes for and --- - with regard to whether petitioner intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes we must look at mr golden’s conduct to determine whether it exhibited any of the badges_of_fraud petitioner’s ledgers were set up in such a way that neither income nor expenses were recorded the ledger recorded the loads that the drivers had transported and the gross amounts received by petitioner from the contracting companies as consideration for the transportation of those loads these gross_receipts were then reduced by expenses that petitioner charged to the driver the driver would then receive a check for the net_proceeds the ledgers did not indicate the cost to petitioner of the various expenses that were deducted from the drivers’ checks the ledgers did not indicate the markup on petitioner’s various expenses yet mr golden testified that he was aware that there was a markup and aware that petitioner was earning a profit on these items this profit was not recorded anywhere in petitioner’s books_or_records further mr golden on behalf of petitioner directed mr jackson petitioner’s tax_return_preparer to claim that petitioner’s expenses were egqual to its income despite the fact that mr golden testified that he had a fee that he charged for everything and that he charged the drivers a brokerage -- - commission thus it is obvious that petitioner’s expenses could not have been equal to its income because petitioner was earning a profit due to the markups and the brokerage commission additionally petitioner was unable or unwilling to provide mr jackson with the ledgers or any documentation of petitioner’s actual expenses and mr jackson never reviewed any books records or documents of petitioner instead mr golden orally reported to the preparer the gross_receipts and expenses of petitioner during the and tax years petitioner reported taxable_income of dollar_figure yet between and mr golden was able to personally draw cash totaling more than dollar_figure from petitioner’s account it strains credibility that mr golden thought he could withdraw this sum of money from petitioner yet honestly believe that petitioner had no taxable_income during these years petitioner argues that mr golden’s lack of education and accounting knowledge exculpate him from fraudulent intent a limited education is not in and of itself enough to shield a taxpayer from the fraud_penalty see 67_tc_143 a taxpayer’s ignorance and limited education did not shield him from the fraud_penalty the record indicates that while mr golden did not have a college education or an accounting background his control_over petitioner’s books and his establishment of the method_of_accounting indicates that he had sufficient knowledge of how to account for the income and expense of petitioner this is especially true given the fact that mr golden calculated the gross_receipts and expense items and simply provided mr jackson petitioner’s return preparer with the two amounts to be inserted onto the returns according to mr golden’s own testimony he was aware that as a consequence of marking up items petitioner was earning a profit yet he maintains that petitioner was simply a passthrough corporation and therefore he did not believe that there was any taxable_income mr golden however knew that petitioner’s income was not being reported by some other individual or entity we find it difficult to believe that mr golden could identify a corporation as a passthrough_entity without knowing that the income and expense items would necessarily have to be passed through to someone or some other entity who would report that income on a tax_return nothing in petitioner resisted attempts by respondent to determine whether any of petitioner’s income was reported individually by mr and mrs golden petitioner’s failure to produce any evidence supporting its allegation that it was a passthrough_entity gives rise to the presumption that any evidence regarding this passthrough theory if produced would be unfavorable see 6_tc_1158 affd 162_f2d_513 10th cir the record indicates that the profit being earned by petitioner was being passed through and reported as income by anyone mr golden admits that each item of expense charged to the drivers by petitioner was marked up and he attempts to explain that this markup was not shown as income on its returns because it covered administrative costs associated with this service petitioner introduced no evidence of any administrative costs and given the fact that the only two people involved in petitioner’s business were mr and mrs golden we think it is unlikely that any administrative costs were incurred by petitioner regarding these marked-up expenses the fact that petitioner may have deposited all of its income and the fact that petitioner cooperated with respondent does not militate against a finding of fraud we agree with respondent that the underpayment in each of the years at issue is attributable to the fraud of mr golden and is therefore attributed to petitioner the record shows that petitioner engaged in a 3-year pattern of understating income and overstating expenses petitioner failed to keep adequate_records and concealed the income from petitioner’s tax_return_preparer by providing him only with unsubstantiated income and expense amounts mr golden possessed sufficient education and knowledge of his duty to report petitioner’s income he provided implausible explanations such as that petitioner was simply a passthrough_entity yet did not provide any evidence of where this income was passed on to based upon these indicia we hold that respondent has carried the burden of showing by clear_and_convincing evidence that petitioner’s failure to report income for and was fraudulent with the intent to evade tax petitioner on the other hand has failed to show that any portion of its underpayment was not due to fraud accordingly we sustain respondent’s determination that petitioner is liable for the penalties for fraud under sec_6663 for all the years under consideration to reflect the foregoing decision will be entered for respondent
